23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roger Gomez ALSTON, Plaintiff Appellant,v.W.R. BRACKMAN;  Ted Parks;  W.P. Rogers;  Delores Puckett;larry D. Huffman;  Deborah Swisher;  LonnieSaunders;  L.R. Day, Defendants Appellees.
No. 92-6855.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1993.Decided May 5, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-92-174-R)
Roger Gomez Alston, appellant pro se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Roger Gomez Alston appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 (1988) and denying his motion for reconsideration.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Alston v. Brackman, No. CA-92-174-R (W.D.Va. July 20 and Sept. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We grant Alston's "Motion to Cure Premature Appeal."